J-S12032-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
              v.                           :
                                           :
KENYATTA GENE BROOKS,                      :
                                           :
                   Appellant               :           No. 845 MDA 2016

             Appeal from the Judgment of Sentence March 31, 2016
               in the Court of Common Pleas of Dauphin County,
               Criminal Division, No(s): CP-22-CR-0006494-2014

BEFORE: PANELLA, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED MARCH 23, 2017

        Kenyatta Gene Brooks (“Brooks”) appeals the judgment of sentence

imposed following his conviction of three counts of unlawful delivery of a

controlled substance (heroin), and one count of criminal use of a

communication facility.1 We affirm.

        In its Opinion, the trial court set forth the relevant factual and

procedural history of this case, which we adopt for the purpose of this

appeal. See Trial Court Opinion, 9/26/16, at 1-4.

        The trial court denied Brooks’s post-sentence Motion on April 18, 2016.

Brooks thereafter filed a timely Notice of Appeal, and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

        On appeal, Brooks raises the following issue for our review: “Did not

the trial court err in refusing to find entrapment as a matter of law, where



1
    See 35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 7512(a).
J-S12032-17


the court correctly found that the issue of entrapment had been properly

raised, and there was no dispute as to the operative facts relating to the

defense?” Brief for Appellant at 5 (capitalization omitted).

      Brooks contends that he bought drugs from third parties with money

provided by the police to a confidential informant, Kimberly Staub (“Staub”),

“only after Staub feigned friendship and had sex with him to gauge his

potential as a target for her [confidential information] activities.” Id. at 23.

Brooks asserts that “feigning friendship – especially with sexual favors – and

then exploiting that friendship can create an entrapment situation.” Id. at

25.   Brooks argues that Staub was motivated by her need to establish

targets for Detective James McBride (“Detective McBride”), noting that Staub

had approached Detective McBride before she and Brooks had met in

person. Id. at 26.

      In its Opinion, the trial court addressed Brooks’s issue, set forth the

relevant law, and determined that the issue lacks merit.       See Trial Court

Opinion, 9/26/16, at 4-7. We agree with the trial court’s determination that

Brooks failed to prove entrapment as a matter of law, as the record discloses

no egregious conduct by the police that would rise to the level required to

find entrapment as a matter of law.     See id. at 6.    Nothing in the record

indicates the police originated, implanted, or induced the crimes committed

by Brooks. See Commonwealth v. Marion, 981 A.2d 230, 241 (Pa. Super.

2009). We further conclude that the trial court did not err in submitting the



                                  -2-
J-S12032-17


question of entrapment to the jury. See Trial Court Opinion, 9/26/16, at 5-

6. Accordingly we affirm Brooks’s judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/23/2017




                                -3-
Circulated 03/08/2017 03:44 PM